DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 33 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	The claim recites, inter alia, “A computer readable storage medium storing…”  After close inspection, the Examiner respectfully notes that the disclosure, as a whole, does not specifically identify what may be included as a computer readable storage medium and what is not to be included as a computer readable storage medium.
	An Examiner is obliged to give claims their broadest reasonable interpretation consistent with the specification during examination.  The broadest reasonable interpretation of a claim drawn to a computer readable storage medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable storage medium, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal, per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.
	Therefore, given the silence of the disclosure and the broadest reasonable interpretation, the computer readable storage medium of the claim may include transitory propagating signals.  As a result, the claim pertains to non-statutory subject matter.
	 However, the Examiner respectfully submits a claim drawn to such a computer readable storage medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  For additional information, please see the Patents’ Official Gazette notice published February 23, 2010 (1351 OG 212).   
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-16, 31-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0034428 by Kwon et al.

Regarding claim 1, a method, comprising: 
at an electronic device with a display and one or more cameras (fig. 1 (151, 121)):
displaying a camera user interface for recording media images in a plurality of media recording modes; 
while displaying the camera user interface, capturing media with one or more of the cameras (fig. 2B (612), fig. 7A); and 
in response to capturing the media: 
in accordance with a determination that the captured media is consistent with a first media recording mode of the plurality of media recording modes, displaying a first prompt in the camera user interface that prompts a user to take one or more actions associated with the first media recording mode (in addition to discussion above, fig. 4B or 7A, paragraph 0215-0216 teaches capturing media with panoramic capturing mode, and displaying prompt in the camera user interference in fig. 7A); and 
in accordance with a determination that the captured media is consistent with a second media recording mode of the plurality of media recording modes, displaying a second prompt in the camera user interface that prompts the user to take one or more actions associated with the second media recording mode, wherein the first media recording mode is different from the second media recording mode (in addition to discussion above, fig. 4B or 7A, paragraph 0164-0177 teaches “The controller 180 controls the camera 121 and memory 170 to perform video capture from a time point at which the specific type of touch input is received. A capture bar 602 is displayed on the third capture control region (B1). The capture bar 602 indicates a capture time during which a video made of images is captured. The controller 180 may perform video capture for a preset period of time based on the specific type of touch……In this case, the third capture control region (B1) may display a preview image 513 corresponding to the captured video file, and display a graphic image 612 for controlling the video file. Furthermore, the touch screen 151 is controlled to display the gallery icon 613 including the preview image 513……According to the present embodiment, the user may form a plurality of video files from his or her desired time point, and the capture time point of the video file may overlap with each other. Accordingly, the user may capture a plurality of videos with various start and end points at the same time…..” for example, fig. 4B shows capturing media with video recording mode, and displaying prompt in the camera user interface).

Regarding claim 2, the method wherein the first media recording mode is a panorama recording mode (in addition to discussion above, fig 7A).

Regarding claim 3, the method wherein the second media recording mode is a video recording mode (in addition to discussion above, fig. 4B).

Regarding claim 4, the method wherein the one or more actions associated with the first media recording mode include shifting a field of view of the camera to capture additional media for use in generation of a multi-image panorama (in addition to discussion above, fig. 7A shows shifting a field of view of the camera to capture additional media using 605).

Regarding claim 5, the method wherein the one or more actions associated with the second media recording mode include confirming or rejecting a suggestion of content to delete (in addition to discussion above, fig. 4A-4B, paragraph 0161 teaches “The controller 180 causes the touch screen 151 to display a gallery icon 613 corresponding to the second thumbnail image 512b and to continuously display the second thumbnail image 512b in the third capture control region (B1). While the second thumbnail image 512b is continuously displayed in the third capture control region (B1), another preview image 513 currently sensed by the camera 121 is displayed in the fourth, fifth, and sixth capture control regions (B2, B3, B4). Furthermore, a graphic image for executing a function (for example, delete, share, etc.) for the stored second thumbnail image 512b may be displayed in the third capture control region (B1).” paragraph 0156).

Regarding claim 6, the method wherein the device makes the determination that the captured media is consistent with the first media recording mode while capturing of the media is in progress (in addition to discussion above, fig. 7A shows an icon 605 associated with the panoramic capturing mode).

Regarding claim 7, the method wherein the device makes the determination that the captured media is consistent with the second media recording mode after capture of media is suspended or stopped (in addition to discussion above, paragraph 017-0177 teaches “When capture is ended in each capture control region, a preview image acquired by the camera 121 is not displayed. When the capture is ended, a representative image of the video file may be displayed on the gallery icon 613. According to the present embodiment, a plurality of video files captured at different time points may be formed based on a touch applied to the capture icon 612. Alternatively, the controller 180 controls the camera 121 and memory 170 to consecutively capture images at different time points based on a touch applied to the capture icon 612. Accordingly, the touch screen 151 may display consecutively captured images via the plurality of capture control regions.”).

Regarding claim 8, the method including: 
determining that a first portion of the captured media is consistent with the first media recording mode and that a second portion of the captured media is consistent with the second media recording mode, wherein:
the device displays the first prompt in the camera user interface with regard to the first portion of the captured media (in addition to discussion above, fig. 7A, paragraph 0215-0216 teaches capturing media with panoramic capturing mode, and displaying prompt in the camera user interference in fig. 7A), and 
the device displays the second prompt in the camera user interface with regard to the second portion of the captured media (in addition to discussion above, fig. 4B shows capturing media with video recording mode, and displaying prompt in the camera user interface).

Regarding claim 10, the method wherein the one or more actions associated with the first media recording mode includes specifying a start of a media item to be recorded under the first media recording mode (in addition to discussion above, fig. 7A, paragraph 0216 teaches “For example, when a panoramic capture mode is selected, the touch screen 151 displays a preview image captured by the camera 121 and an icon 605 associated with the panoramic capture mode. When the capture mode is selected, the controller 180 controls the memory 170 to store the captured preview image. In other words, the camera 121 is controlled to capture an image in the selected capture mode based on a touch applied to one of the partitioned plurality of regions.”).

Regarding claim 11, the method including: in response to capturing the media: in accordance with a determination that the captured media is consistent with the second media recording mode of the plurality of media recording modes, automatically identifying a start of a media item to be recorded under the second media recording mode (in addition to discussion above, fig. 4B, paragraph 0164-0177 teaches “The controller 180 controls the camera 121 and memory 170 to perform video capture from a time point at which the specific type of touch input is received. A capture bar 602 is displayed on the third capture control region (B1). The capture bar 602 indicates a capture time during which a video made of images is captured. The controller 180 may perform video capture for a preset period of time based on the specific type of touch……In this case, the third capture control region (B1) may display a preview image 513 corresponding to the captured video file, and display a graphic image 612 for controlling the video file. Furthermore, the touch screen 151 is controlled to display the gallery icon 613 including the preview image 513……According to the present embodiment, the user may form a plurality of video files from his or her desired time point, and the capture time point of the video file may overlap with each other. Accordingly, the user may capture a plurality of videos with various start and end points at the same time…..” herein, after selection of capturing mode, capture bar 602 identify a start of media item to be recorded).

Regarding claim 12, the method including: displaying a live view from a first camera of the one or more cameras in the camera user interface, wherein the electronic device captures the media that corresponds to images in the live view (in addition to discussion above, paragraph 0135-0136 teaches “Here, a first preview image 511 corresponds to an image acquired in real time by the camera 121….. The preview image 511 is changed in real time by a change of the capture range, external environment, and the like of the camera 121.”).

Regarding claim 13, the method wherein one or more visual characteristics of the camera user interface indicates one or more media recording modes that are currently active at the electronic device (in addition to discussion above, fig. 4B, 7A shows plurality of media recording mode).

Regarding claim 14, the method including: while capturing the media with one or more of the cameras: storing image data captured by the one or more cameras of the electronic device independent of the one or more media recording modes that are currently active at the electronic device (in addition to discussion above, paragraph 0174 teaches storing of four video files captured at different time points. Paragraph 0225, 0246, 0254 teaches “According to the present embodiment, a pinch-in touch input may be applied while capturing a video or playing a video file to separately store an image at the relevant time point. Accordingly, the user may immediately store an image in a separate manner without stopping video play to capture the image”, paragraph 0257).

Regarding claim 15, the method including: annotating the stored image data in accordance with the one or more media recording modes that are currently active at the electronic device (in addition to discussion above, fig. 11B, paragraph 0260-0263 teaches “According to the present embodiment, the information of an object included in a preview image may be checked based on a specific touch input prior to storing the preview image. Furthermore, the preview image may be stored along with the information.” Herein, teaches annotation of image data (for example, information, 631, or 632)).

Regarding claim 16, the method including: 
receiving an instruction to display the stored image data (in addition to discussion above, fig. 11C, paragraph 0265 teaches “The controller 180 partitions the touch screen 151 into the first and second capture control regions (A1, A2) based on the specific type of touch. The first capture control region (A1) displays the tenth preview image 520, and the second capture control region (A2) displays screen information 640 including at least one image associated with the selected object.”); and, 
in response to receiving the instruction to display the stored image data, displaying a media summary of the stored image data (in addition to discussion above, paragraph 0267 teaches “According to the present embodiment, the user may receive images associated with information included in a preview image prior to storing the preview image.”), wherein: 
the media summary is generated from the stored image data based on annotations of the stored image data (in addition to discussion above, paragraph 0266 teaches “The controller 180 may extract at least one image including the selected object from the memory 170. Otherwise, the controller 180 may receive at least one image associated with the object from a specific server. For example, the controller 180 may recognize a figure included in the tenth preview image 520, and extract an image including the same figure. However, the selected object may not be necessarily limited to a figure.”), and 
the media summary includes at least a first media item extracted from a first portion of recorded image data in accordance with the first media recording mode that was activated at a time that the first portion of the image data was stored (in addition to discussion above, paragraph 0267 teaches “According to the present embodiment, the user may receive images associated with information included in a preview image prior to storing the preview image.”).

Regarding claim 31, the method including: while displaying the media summary, providing the user with an option to edit an automatically-generated media item by expanding or reducing a range of captured media used to generate the automatically-generated media item (in addition to discussion above, fig. 11A, paragraph 0256-0257 teaches “The controller 180 causes displaying of screen information 642 including a plurality of storage images based on the specific touch input applied to the storage image 641. The screen information 642 may include a plurality of sequentially arranged storage images 642a and a control icon 642b for controlling (for example, sharing, deleting, copying, editing, etc.) the storage images 642a.”).

Claim 32 is rejected for the same reason as discussed in the corresponding claim 1 above (in addition to discussion above, fig. 1 shows controller 180 and memory 170).
Claim 33 is rejected for the same reason as discussed in the corresponding claim 1 above.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  	
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0034428 by Kwon et al. in view of US 2016/0080643 by Kimura et al.

Regarding claim 9, Kwon et al. discloses capturing of the media (as discussed above), but fails to disclose the method wherein capturing of the media is automatically started without requiring manual activation of a media capture affordance by a user.
	Kimura et al. discloses the method wherein capturing of the media is automatically started without requiring manual activation of a media capture affordance by a user (paragraph 0045-0046 teaches “When the user selects any one of a plurality of shooting scenes (e.g., portrait, night scene, sunset, and sport) in the auto shooting mode, it is typical that setting corresponding to the selected scene (e.g., shutter speed, shutter speed, aperture adjustment, and existence of electronic flash) is automatically performed. However, the user manually selects a shooting scene and the setting corresponding to each shooting scene is performed automatically, thus the user may not necessarily shoot a scene with hue or atmosphere that the user wants to photograph. In manual shooting mode, the user can perform various settings related to shooting as desired, but the user who has little or no professional knowledge related to shooting is difficult to appropriately decide what type of setting is necessary to shoot a desired scene.”)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to capturing of the media is automatically started without requiring manual activation of a media capture affordance by a user, as taught by Kimura et al. into the system of Kwon et al., because such incorporation would allow more options to a user to capture a media without user input, thus increase user accessibility of the system.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-30 depends from claim 17, therefore, claims 18-30 are also objected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484